Citation Nr: 0938323	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  08-01 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The Veteran had active military service from May to June 
1978.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2007 rating decision.


FINDING OF FACT

The Veteran died in July 2008, before the Board could issue a 
decision in this appeal.


CONCLUSION OF LAW

Because of her death, the Board has no jurisdiction to 
adjudicate the merits of her claim.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of this 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
Veteran's death and, therefore, must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. § 
20.1106 (2009).

ORDER

The appeal is dismissed.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


